Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 8, 2020.  Claims 1-53 are pending.

Claim Objections
Claims 1, 4, 12, 18, 22-24, 31-32, 37-38, 42, 44, and 51 are objected to because of the following informalities: 
Claim 1 recites the limitation “moving less the predetermined threshold speed”.  This appears to be intended as “moving less than the predetermined threshold speed”.
Claim 1 recites the limitation “receiving data collected by the profiler system”, then makes secondary reference to “the data collected while the vehicle is moving less than a predetermined threshold speed” and “the received data collected while the vehicle was moving less (than) the predetermined threshold speed”.  The secondary referenced must be consistent. 
Claim 4 recites the limitation “wherein surface profile generated with no minimum speed requirements”.  This appears to be intended as “wherein the surface profile is generated with no minimum speed requirement”.  This would result in a rejection under 35 USC 112(d) as an improper dependent claim.
 Claim 12 recites the limitation “running slope data”.  Claim 12 is dependent on claim 4, which previously introduced “running slope data”.  This may be “the running slope data” or “second running slope data”.  
Claim 18 recites the limitation “the data collected by the profiler system indicative of a surface”.  Claim 18 is dependent on claim 1, which introduced “data collected by the profiler system indicative of a surface”, then makes secondary reference to “the data” or “the data collected”, or “the data collected while the vehicle is moving less than a predetermined threshold speed” and “the received data collected while the vehicle was moving less (than) the predetermined threshold speed”.  The claims need to have a consistent secondary reference to this data.
Claim 22 recites the limitation “the collected data”.  Claim 22 is dependent on claim 21, which introduced “”data collected” and made secondary reference to “the data collected”.  The secondary references must be consistent.
Claim 23 recites steps (c) and (b).  Claim 21 introduced step (b).  This appears to be intended as step (d).
Claim 24 recites steps (c) and (b).  Claim 21 introduced step (b).  This appears to be intended as step (d).
Claim 31 recites the limitation “the one or more additional profile(s)”.  Claim 31 is dependent on claim 30, which introduced “one or more additional surface profile(s)”.  
Claim 32 recites the limitation “the one or more additional profile(s)”.  Claim 32 is dependent on claim 30, which introduced “one or more additional surface profile(s)”.  
Claim 37 recites the limitation “further instrument measuring the three-dimensional (3D) surface elevations”.  This appears to be intended as “further wherein the instrument measuring 3D surface elevations”.
Claim 37 recites the limitation “the three-dimensional (3D) surface elevations”.  Claim 37 is dependent on claim 35, which introduced “(3D) surface elevations”.  This definition of (3D) should be established in the first instance or the limitations should be consistent.
Claim 37 recites the limitation “(c)_”.  This appears to be intended as “(c)” without the underline.  
Claim 37 recites the limitation “a Laser Crack Measurement System (LCMS device”.  This appears to be intended as “(LCMS)” with the close parenthesis.
Claim 38 recites the limitation steps (a), (b), (c), (d) and (d).  This appears to be intended as (e) in the second (d).
Claim 42 recites the limitation “without , a minimum speed threshold”.  The comma appears to be accidentally inserted.
Claim 44 recites the limitation dynamic motion information (a) through (e), then adds another (d), which appears to be intended as (f).   
Claim 51 recites the limitation dynamic motion information (a) through (e), then adds another (d), which appears to be intended as (f).       
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 7-14, 16-17, 19-20, 23-24, 34, 37-38, and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a predetermined threshold speed”.  Claim 2 is dependent on claim 1, which previously introduced “a predetermined threshold speed”.  This may be “the predetermined threshold speed” or “a second predetermined threshold speed”.  It is unclear, and therefore indefinite, if these are the same speed.
Claim 2 recites the limitation “(a) through (e)”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 introduced “(a) while the vehicle is stationary during a stop”.  Claim 2 is dependent on claim 1, which previously introduced step “(a)”.  It is unclear, and therefore indefinite, which step (a) is being referenced.
 Claim 7 recites the limitation “the filtering of (a) and (b)”.  Claim 7 is dependent on claim 6 and claim 4 and claim 1.  There is a different step (a) in claim 6 and claim 4 and claim 1.  It is unclear, and therefore indefinite, which step “(a)” is being referenced.
Claim 7 recites the limitation “the time domain”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the filtering of (a) and (b)”.  Claim 8 is dependent on claim 6 and claim 4 and claim 1.  There is a different step (a) in claim 6 and claim 4 and claim 1.  It is unclear, and therefore indefinite, which step “(a)” is being referenced.
Claim 8 recites the limitation “the distance domain”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the filtering”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 6 and claim 4, and claim 1.  Claim 6 recites “filtering the running slope data” and “filtering the inertial profile data”.  It is unclear, and therefore indefinite, which filtering is being referenced.
  Claim 10 recites the limitation “the filtering”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 6 and claim 4, and claim 1.  Claim 6 recites “filtering the running slope data” and “filtering the inertial profile data”.  It is unclear, and therefore indefinite, which filtering is being referenced.
Claim 11 recites the limitation “the filtering”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is dependent on claim 4.  The “filtering” was introduced in claim 6.  Claim 11 may have been intended as being dependent on claim 6.
Claim 12 recites the limitation “an angle between a first height sensor and a second height sensor”.  Two sensors cannot have an angle between them.  There must be a third point or a plane, or a reference frame, to create an angle. 
Claim 12 recites the limitation “the running slope profile data”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 introduced “running slope data”.  Claim 4 also introduced “running slope data” and “inertial profile data”.  
Claim 13 recites the limitation “the angle…is determined by dividing a height differential…with a known distance…”  Angles are not determined by dividing two distances.  How the angle should be determined in unclear, and therefore indefinite.
Claim 14 is rejected for incorporation of the errors of claim 13 by dependency.
Claim 16 recites the limitation “the data collected with no required minimum speed requirement”.  There is insufficient antecedent basis for this limitation.  Claim 1 recites the limitation “the data collected while the vehicle is moving less than a predetermined threshold speed”.  These are not compatible.     
Claim 17 recites the limitation “the one or more projected surface profile(s)”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent on claim 15.  The “one or more projected surface profile(s)” was introduced in claim 16.
Claim 17 recites the limitation “the first track”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent on claim 15.  Claim 17 appears to be intended to be dependent on claim 16.
 The term “near the vehicle” in claim 19 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “near real-time” in claim 20 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 23 recites the limitation “data collected by the profiler system”.  Claim 23 is dependent on claim 21, which previously introduced “data collected by the profiler system”.  It is unclear, and therefore indefinite, if these are the same “data collected by the profiler system”.  This may be “second data collected by the profiler system”.
Claim 24 recites the limitation “data collected by the profiler system”.  Claim 24 is dependent on claim 21, which previously introduced “data collected by the profiler system”.  It is unclear, and therefore indefinite, if these are the same “data collected by the profiler system”.  This may be “third data collected by the profiler system”.
The term “near real-time” in claim 34 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 37 recites the limitation “a pairing of one or more cameras and none or more lasers”.  This appears to be intended as “one or more lasers” as none lasers could not be paired with the cameras.
Claim 37 recites the limitation “the three-dimensional (3D) surface elevations”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 37 is dependent on claim 35, which introduced “3D surface elevations”.  
Claim 38 recites the limitation “any combination of (a) through (d)”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 38 recites step (a), but claim 38 is dependent on claim 37, which previously introduced step (a).  It is unclear, and therefore indefinite, which step “(a)” is being referenced.  
Claim 41 recites the limitation “The profiler of claim 35”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 35 introduced a “profiler system”. 
Claim 42 recites the limitation “The profiler of claim 35”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 35 introduced a “profiler system”.
Claim 50 recites the limitation “the road surface”.  There is insufficient antecedent basis for this limitation.  This appears to be intended as “a road surface”, as in claim 35.
Claim 50 recites the limitation “the height sensor data”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 50 introduced “data samples” and “a height sensor”, then made reference to “the data samples”.  
Claims 51-53 are rejected for incorporating the errors of the base claim by dependency.
Claim 52 recites the limitation “the profile of the road surface”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 52 is dependent on claim 50, which introduced “a surface profile of the road surface”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 appears to be intended as “wherein the surface profile is generated with no minimum speed requirement”.  Claim 4 is dependent on claim 1 which included the limitation “the speed profile generated from the received data while the vehicle was moving less (than) the predetermined threshold speed”.  Claim 4 must maintain the claim limitation of claim 1.
Claim 18 recites the limitation “regardless of the speed the vehicle is traveling when not stationary”.  Claim 18 is dependent on claim 1, which includes the limitation “the data collected while the vehicle is moving less than a predetermined threshold speed”.  Claim 18 must maintain the claim limitation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing device” in claim 33 and “instrument measuring 3D surface elevations of the road surface traveled by the vehicle” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, 15, 18-25, 30-31, 33-35, 37-40, 42-45, and 48-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pearlman et al., U.S. Patent 10,101,454 B2 (2018).
As to claim 1, Pearlman et al. discloses a profiler system arranged to be used in cooperation with a vehicle, the profiler system capable of: 
(a) receiving data collected by the profiler system indicative of a surface, the data collected while the vehicle is moving less than a predetermined threshold speed (Column 9, Lines 29-45, Column 15, Lines 1-47); and 
(b) generating a surface profile of the surface traveled by the vehicle while moving less than the predetermined threshold speed, the surface profile generated from the received data collected while the vehicle was moving less the predetermined threshold speed (Column 9, Lines 29-45, Figure 9).
As to claim 2, Pearlman et al. discloses the profiler system of claim 1, and further discloses wherein the surface profile is generated while the vehicle is moving less than a predetermined threshold speed is collected during one or more of the following: (a) while the vehicle is stationary during a stop; (b) while the vehicle is travelling at low speeds with or without intermittent stoppages; (c) during acceleration of the vehicle; (d) during deceleration of the vehicle; or (e) without lead-in or lead-out distances, wherein the data collected during any of (a) through (e) is considered valid and suitable for generating the surface profile (Column 24, Lines 13-33).
As to claim 3, Pearlman et al. discloses the profiler system of claim 1, and further discloses wherein the predetermined threshold is one of the following:(a) 15 miles per hour; (b) 10 miles per hour; or (c) 5 miles per hour (Column 2, Line 55 – Column 3, Line 3).
As to claim 4, Pearlman et al. discloses the profiler system of claim 1, and further discloses wherein surface profile generated with no minimum speed requirement is derived from blending:(a) inertial profile data; and (b) running slope data (Column 3, Line 48 – Column 4, Line 6).
As to claim 11, Pearlman et al. discloses the profiler system of claim 4, and further discloses wherein the filtering is performed using Kalman filtering or other complementary filters (Column 4, Lines 37-44, Column 22, Lines 43-58).
As to claim 15, Pearlman et al. discloses the profiler system of claim 1, and further discloses being further configured to generate one or more additional surface profile(s) of the surface using the data collected while the vehicle is moving less than a predetermined threshold speed, wherein the surface profile is along a first track of the vehicle and the one or more additional surface profile(s) is/are along a one or more additional track(s) of the vehicle respectively (Column 16, Line 54 – Column 17, Line 22).
See MPEP 2144 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
As to claim 18, Pearlman et al. discloses the profiler system of claim 1, and further discloses wherein the data collected by the profiler system indicative of a surface is deemed valid, accurate, and repeatable regardless if the vehicle is stationary or regardless of the speed the vehicle is traveling when not stationary (Column 14, Lines 1-39).
As to claim 19, Pearlman et al. discloses the profiler system of claim 1, and further discloses wherein the surface profile is generated by a data processing computer that is located either on or near the vehicle or at a remote location (Column 4, Line 65 – Column 5, Line 38, Column 12, Lines 4-40).
As to claim 20, Pearlman et al. discloses the profiler system of claim 1, and further discloses wherein the surface profile is generated either:(a) in near real-time as the data is collected; or (b) some time later after the data has been collected (Column 18, Line 6-28, real time).
As to claim 21, Pearlman et al. discloses a profiler system arranged to be used in cooperation with a vehicle, the profiler system configured to: 
(a) receive data collected by the profiler system while traveling over a surface following acceleration of the vehicle from a stop (Column 9, Lines 29-45, Column 15, Lines 1-47); and 
(b) generate a surface profile of the surface traveled by the vehicle following the acceleration using the data collected following the stop, the surface profile including the surface traveled by the vehicle immediately following the stop and regardless of the speed the vehicle is traveling (Column 9, Lines 29-45, Figure 9).
As to claim 22, Pearlman et al. discloses the profiler system of claim 21, and further discloses wherein the surface profile of the surface is generated using the collected data while the vehicle was traveling at a slow speed, wherein the slow speed is defined as one of 5, 10 or 15 mph or less (Column 2, Line 55 – Column 3, Line 3).
As to claim 23, Pearlman et al. discloses the profiler system of claim 21, and further discloses being further configured to: (c) receive data collected by the profiler system while the vehicle is stopped; and (b) generate the surface profile of the surface traveled by the vehicle using at least some of the data collected while the vehicle was stopped (Column 9, Lines 29-45, Column 15, Lines 1-47).
As to claim 24, Pearlman et al. discloses the profiler system of claim 21, and further discloses being further configured to: (c) receive data collected by the profiler system while the vehicle decelerates or accelerates; and (b) generate the surface profile of the surface traveled by the vehicle using at least some of the data collected while the vehicle was decelerating or accelerating (Column 9, Lines 29-45, Column 15, Lines 1-47).
As to claim 25, Pearlman et al. discloses the profiler system of claim 21, and further disclose wherein the surface profile of the surface traveled by the vehicle is derived from blending:(a) inertial profile data; and (b) running slope data (Column 3, Line 48 – Column 4, Line 6).
As to claim 30, Pearlman et al. discloses the profiler system of claim 21, and further discloses being further configured to generate one or more additional surface profile(s) of the surface traveled by the vehicle (Column 16, Line 54 – Column 17, Line 22).
As to claim 31, Pearlman et al. discloses the profiler system of claim 30, and further discloses wherein the surface profile is along a first track and the one or more additional profile(s) is/are along one or more additional track(s) respectively (Column 16, Line 54 – Column 17, Line 22).
As to claim 33, Pearlman et al. discloses the profiler system of claim 21, and further discloses wherein the surface profile is generated by a data processing device that is located either on the vehicle or at a remote location(Column 4, Line 65 – Column 5, Line 38, Column 12, Lines 4-40).
As to claim 34, Pearlman et al. discloses the profiler system of claim 21, wherein the surface profile is generated either:(a) in near real-time as the data is collected; or (b) some time later after the data has been collected (Column 18, Line 6-28, real time).
As to claim 35, Pearlman et al. discloses a profiler system arranged to be used in cooperation with a vehicle, the profiler system configured to: 
generate an inertial profile data of a road surface traveled by the vehicle (Column 9, Lines 29-45, Column 15, Lines 1-47); 
generate a surface elevation profile of the road surface traveled by the vehicle from an instrument measuring 3D surface elevations of the road surface traveled by the vehicle (Column 9, Lines 29-45, Figure 9, Column 10, Lines 17-52); 
generate running slope data from the surface elevation profile (Column 3, Line 48 – Column 4, Line 6); and 
generate a profile of the road surface traveled by the vehicle by blending the running slope data and the inertial profile data (Column 3, Line 48 – Column 4, Line 6).
As to claim 37, Pearlman et al. discloses the profiler system of claim 35, and further discloses further instrument measuring the three- dimensional (3D) surface elevations includes one or more of the following mounted onto the vehicle:(a) a lidar unit, (b) 3D laser profile sensor, (c)_ a pairing of one or more cameras and none or more lasers; (d) stereo cameras; or (e) a Laser Crack Measurement System (LCMS device (Column 10, Lines 17-52, Column 16, Lines 40-53, lidar, laser, cameras).
As to claim 38, Pearlman et al. discloses the profiler system of claim 37, and further discloses wherein the three-dimensional (3D) surface elevations are supplemented with motion dynamics of the vehicle, the motion dynamics of the vehicle ascertained from data collected from one of the following: (a) an Inertial Navigation System (INS) unit; (b) Global Navigation Satellite System (GNSS) unit; (c) Inertial Measurement Unit (IMU); (d) an accelerometer; or (d) any combination of (a) through (d) (Column 11, Line 40 – Column 12, Line 3, IMU, accelerometer, GPS).
As to claim 39, Pearlman et al. discloses the profiler system of claim 35, and further discloses wherein the surface elevation profile is generated by extrapolating from the 3D surface elevations a track traveled by the vehicle along the road surface, the track coinciding with a height sensor located on the vehicle (Column 11, Line 40 – Column 12, Line 3, Column 12, Lines 41-57).
As to claim 40, Pearlman et al. discloses the profiler system of claim 35, and further discloses wherein the running slope data is generated from the surface elevation profile and incremental longitudinal data measurements traveled by the vehicle (Column 15, Lines 1-47, Figure 4H, Column 11, Lines 25-39).
As to claim 42, Pearlman et al. discloses the profiler of claim 35, wherein the profile of the road surface is generated regardless of the speed the vehicle is traveling and without a minimum speed threshold requirement for the vehicle (Column 3, Line 48 – Column 4, Line 6, Column 9, Lines 29-45, Figure 9).
As to claim 43, Pearlman et al. discloses a profiler system arranged to be used in cooperation with a vehicle, the profiler system configured to: 
generate an inertial profile data of a road surface traveled by the vehicle (Column 9, Lines 29-45, Column 15, Lines 1-47); 
generate a vehicle elevation profile (Column 9, Lines 29-45, Figure 9, Column 10, Lines 17-52); 
generate running slope data from the vehicle elevation profile and height sensor information (Column 3, Line 48 – Column 4, Line 6); and 
generate a profile of the road surface traveled by the vehicle by blending the running slope data and the inertial profile data (Column 3, Line 48 – Column 4, Line 6).
As to claim 44, Pearlman et al. discloses the profiler system of claim 43, and further discloses wherein the vehicle elevation profile includes dynamic motion information of the vehicle, the dynamic motion information including one of the following: (a) relative position information of the vehicle in any of the X, Y and Z directions; (b) absolute position information of the of the vehicle in any of the X, Y and Z directions; (c) acceleration information of the of the vehicle in any of the X, Y and Z directions; (d) velocity information of the of the vehicle in any of the X, Y and Z directions; (e) any of pitch, yaw, and roll information of the vehicle; and (d) any combination of (a) through (e) (Column 3, Line 48 – Column 4, Line 6, Column 11, Line 40 – Column 12, Line 3, GPS coordinates, roll, pitch, yaw, accelerometer).
As to claim 45, Pearlman et al. discloses the profiler system of claim 43, and further discloses wherein the running slope data is generated from the vehicle elevation profile and incremental height sensor measurements of the vehicle (Column 3, Line 48 – Column 4, Line 6).
As to claim 48, Pearlman et al. discloses the profiler system of claim 43, and further discloses wherein the profile of the road surface is generated regardless of the speed the vehicle is traveling and without a minimum speed threshold requirement for the vehicle (Column 3, Line 48 – Column 4, Line 6).
As to claim 49, Pearlman et al. discloses the profiler system of claim 43, and further discloses wherein the vehicle elevation profile is generated by filtering data collected from one or more of (a) Global Navigation Satellite System (GNSS) unit, (b) a Inertial Measurement Unit (IMU) (c) a Distance Measurement Instrument (DMI), and/or (d) an accelerometer (Column 11, Line 40 – Column 12, Line 3, IMU, accelerometer, GPS).
As to claim 50, Pearlman et al. discloses a profiler system arranged to be used in cooperation with a vehicle, the profiler system configured to: 
generate a vehicle elevation profile (Column 9, Lines 29-45, Figure 9, Column 10, Lines 17-52); 
receive data samples from a height sensor on the vehicle (Column 3, Line 48 – Column 4, Line 6. Figure 1); and 
generate a surface profile of the road surface traveled by the vehicle by adding the vehicle elevation profile and the data samples from the height sensor data (Column 3, Line 48 – Column 4, Line 6).
As to claim 51, Pearlman et al. discloses the profiler system of claim 50, and further discloses wherein the vehicle elevation profile includes dynamic motion information of the vehicle, the dynamic motion information including one of the following: (a) relative position information of the vehicle in any of the X, Y and Z directions; (b) absolute position information of the of the vehicle in any of the X, Y and Z directions; (c) acceleration information of the of the vehicle in any of the X, Y and Z directions; (d) velocity information of the of the vehicle in any of the X, Y and Z directions; (e) any of pitch, yaw, and roll information of the vehicle; and (d) any combination of (a) through (e) (Column 3, Line 48 – Column 4, Line 6, Column 11, Line 40 – Column 12, Line 3, GPS coordinates, roll, pitch, yaw, accelerometer).
As to claim 52, Pearlman et al. discloses the profiler system of claim 50, and further discloses wherein the profile of the road surface is generated regardless of the speed the vehicle is traveling and without a minimum speed threshold requirement for the vehicle (Column 3, Line 48 – Column 4, Line 6, Column 9, Lines 29-45, Figure 9).
As to claim 53, Pearlman et al. discloses the profiler system of claim 50, and further discloses wherein the vehicle elevation profile is generated to one of the following mounted onto the vehicle (a) Global Navigation Satellite System (GNSS) unit, (b) a Inertial Measurement Unit (IMU) (c) a Distance Measurement Instrument (DMI), and/or (d) an accelerometer (Column 11, Line 40 – Column 12, Line 3, IMU, accelerometer, GPS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666